SIDNEY L. SEGALL, Judge.
Final judgment is rendered in favor of plaintiff for $441.45 plus $13.30 costs. The evidence, which is legally sufficient to establish liability, discloses the following material facts —
The plaintiff went to defendant’s beauty salon to have her hair bleached. The defendant’s employee, a beautician, was the operator who administered two applications of bleach solutions to plaintiff’s hair. On the day after the first treatment plaintiff informed the operator that her head was sore — and the operator then informed her that it was due to the fact that she had never had a bleach before.
The operator continued the bleaching procedure by “touch-ups”, and shampooing, spraying with lacquer and setting. Approximately a week after the commencement of the bleaching procedure plaintiff’s scalp and ears broke out in a rash (red, swollen and oozing), necessitating postponement of the next appointment for another week.
After this interruption the bleaching procedure was continued until plaintiff’s “rash” required medical treatment. The medical diagnosis resulted in treatment for “contact dermatitis secondary to an unknown chemical, most probably one used in the ‘stripping’ process.”
Plaintiff’s scalp condition resulted in hair loss of approximately 50%, two weeks loss of work ($80 per week), medical expenses of $115 and prescription drugs, $16.45.
*198The evidence is sufficient to establish a prima facie showing of negligence on the part of defendant’s operator in the application of the solution used in the bleaching process. See Messina v. Baldi, Fla. App. 3d, 120 So.2d 819, and annotations in 14 A.L.R.2d 860-891.
Defendant has failed to offer or introduce any evidence legally sufficient to overcome or rebut the prima facie showing of negligence.
The court has given careful consideration to the issue presented, and, on the basis of the above findings of fact and conclusions of law, defendant is liable.